Order entered January 2, 2018




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-17-00512-CR

                          HILARIO SANTIAGO-BATISTA, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 416th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 416-82818-2016

                                           ORDER
        Before the Court is the December 21, 2017 first motion to extend time to file the State’s

brief. We GRANT the motion and ORDER the State’s brief received on December 21, 2017

filed as of the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE